 Exhibit 10.3

 

Assignment of Contracts

 

This Assignment of Contracts is, made on 17 day of October, 2017, between M & G
Packing, Inc., a California corporation, (“Assignor”), and M & G Packing, LLC, a
Nevada Limited Liability Com, (“Assignee”).

 

Witnesseth, that Assignor, in consideration of the sum of Ten Dollars ($10.00)
and other good and valuable consideration paid to Assignor by Assignee, receipt
and sufficiency of which is hereby acknowledged, Assigns delivers, grants,
bargains, and transfers forever to Assignee all of its right title and interest
in all of its contracts with Growers, Buyers and Vendors including but not
limited to those Grower and Buyer contracts listed on Exhibit “A” hereto:

 

See Exhibit “A” attached hereto

 

Assignor covenants to Assignee that Assignor is presently not in breach of said
contracts and that it has lawful authority to assign same to Assignee.

 

“Assignor” and “Assignee” shall be used for singular or plural, natural or
artificial, which terms shall include the heirs, legal representatives,
successors, assigns and designees of Assignor and Assignee whenever the context
so requires or admits.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment of Contracts effective
as of this __day of October, 2017.

 



Witnesses:   Assignor     M & G Packing, Inc., a California Corp.         /s/
James D. Ryan   By: /s/ Maria Macias Printed Name: James D. Ryan     Printed
Name:

Maria Macias

        Its: President

/s/ C. Cauthen

      Printed Name:

C. Cauthen

                    State of California         County of Fresno        



 

The foregoing instrument was acknowledged before me this 17 day of October, 2017
by Maria Macias, the Pres. of M&G Packing, Inc., who [  ] is personally known or
[X] has produced a driver’s license as identification.

 

    /s/ C. Cauthen

 



  Notary Public   (Notary Seal)   Printed Name: C. Cauthen     My Commission
Expires: 12/17/19

 

[ex10-3pg1img1.jpg]

 

 

 

 

M & G PACKING, INC (2016-17)

  

Account #   Name Key   Company Name   Phone #1   Last Transaction D 101   M & G
FARMS,   M & G FARMS, INC         102   MORRIS OGATA   MORRIS OGATA         103
  WMJ   WMJ FARMS, INC.         108   RUSCHHAUPT   DAVID RUSCHHAUPT         117
  MIGUEL OCHOA   MIGUEL OCHOA         118   UCC   UNITED CALIFORNIA CI        
130   BEEKMAN   BILL BEEKMAN         131   GRUBER FARMS   GRUBER FARMS        
135   LRP MABEN   LRP MABEN         138   PELTZER E.   PELTZER ENTERPRISE      
  139   PELTZER GRVS   PELTZER GROVES, INC         143   J. KOCHERGEN   JOHN A.
KOCHERGEN         144   R. KOCHERGEN   KOCHERGEN WEST FA         145   GROWER
DRECT   GROWER DIRECT         146   HOPPER FARMS   HOPPER FARMS         147   C.
PELTZER   CRAIG PELTZER         148   J. RIVERA   Circle Jr Ranch         149  
BTV CROWN   BTV CROWN FARMS         150   J. PELTZER   JONATHAN PELTZER        
151   V. MAGAÑA   RANCHO MAGAÑA         152   JOSE RESENDI   JOSE RESENDIZ      
  153   T. PELTZER   TERRY PELTZER         154   PACKER FAM.   PACKER FAMILY    
    155   CHARLES   CHARLES         156   T & D MULICK   TIM MULICK         157
  HACIENDA AG   HACIENDA AG. INC.        

 

10/17/2017 15:23 Printed by. FRANCIA Report ID: AP146 Rev: 8.77.0.781 Page: 1

 



 

